I dissent. On the record presented I cannot avoid the conclusion that the court has invaded the field of the fact-finding body and, by weighing the evidence, has erroneously concluded that there is no substantial evidence to support the findings of the Commission. *Page 356 
The question of fact before the board was whether the accident was the causal or contributing agent in bringing about the twisting of the pre-existing tumor. On this issue the evidence before the board was the expert testimony of physicians and surgeons. The conclusions of these experts were divergent, one group of experts testifying that it was and another group testifying that it was not. The credibility of neither group was impeached nor reflected upon, and the conclusions of one group would seem to rest upon as substantial foundations as the other. This is true, at least to such an extent as that the court as matter of law should not compel the acceptance of the conclusions of one as against the other. The Commission is the exclusive judge of the weight of the evidence before it and this exclusive function would apply to expert testimony as well as any other. I think the order should be affirmed.
Waste, C.J., and Langdon, J., concurred.
Rehearing denied.
Waste, C.J., and Langdon, J., dissented.